Citation Nr: 0101166	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  97-32 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for post traumatic stress disorder (PTSD), from 
May 1, 1997 to August 9, 1999, and on and after October 1, 
1999.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran's record of service (DD-214) shows that he had 
active military service from December 1967 to October 1972, 
and served a tour of duty as a light weapons infantryman in 
the Republic of Vietnam.  His decorations are shown to 
include an Army Commendation Medal with 2 O/S Bars, and the 
Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, granted entitlement 
to service connection for PTSD with assignment of a temporary 
total evaluation based on hospital treatment in excess of 21 
days pursuant to the provisions of 38 C.F.R. § 4.29 (2000) 
effective from February 28, 1997 to April 30, 1997, with 
assignment of a 10 percent evaluation effective May 1, 1997.

In August 1999 the RO granted entitlement to a permanent and 
total disability rating for pension purposes.

In October 1999 the RO granted entitlement to a temporary 
total evaluation based on hospitalization for treatment of 
PTSD in excess of 21 days pursuant to the provisions of 
38 C.F.R. § 4.29 effective from August 10, 1999 to September 
30, 1999 with reinstatement of a 10 percent evaluation 
effective October 1, 1999, determined that the veteran was 
incompetent for VA compensation purposes, and denied 
entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person.  The 
veteran filed a notice of disagreement only with respect to 
that portion of the rating decision reinstating a 10 percent 
evaluation for PTSD.



FINDING OF FACT

Aside from periods in 1997 and 1999 when the veteran required 
inpatient care in excess of 21 days, PTSD has been manifested 
by mild to moderate symptoms, which include difficulty 
sleeping, nightmares and panic attacks, but the veteran is 
functioning with treatment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 30 percent for 
PTSD from May 1, 1997 to August 9, 1999, and on and after 
October 1, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107);  38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records are negative for any complaints, 
treatment or diagnosis of a psychiatric disorder or symptoms 
associated with any type of psychiatric disorder.

Review of post-service medical records reveals the veteran 
underwent a psychiatric assessment at a VA facility for 15 
days in August 1996.  It was noted that he sought treatment 
because his cocaine use was out of control.  It was further 
noted that he had no prior formal psychiatric history or 
contact with the mental health field.  He reported that he 
had served one year in infantry in Vietnam "walking point" 
for nine months.  He also reported that he had suffered from 
nightmares twice a week, daily intrusive thoughts, 
hypervigilance and avoidance of people and noise.  He denied 
depressive and psychotic symptoms.  He was experiencing 
racing thoughts, inflated self-esteem and decreased sleep.  

When he moved into a "normal" mood, he started drinking and 
drinking triggers the desire to smoke crack.  He denied 
history of panic attacks, phobias, obsessions and 
compulsions.  

Mental status examination revealed normal psychomotor 
activity and speech.  His mood was okay; his affect was 
stable, broad and appropriate.  His concentration and memory 
were intact.  His thoughts were goal-directed and he had no 
suicidal or homicidal ideations.  His Axis I diagnoses were 
alcohol dependence, cocaine dependence and chronic PTSD.  
Stressors were indicated as financial problems.  

His Global Assessment of Functioning (GAF) Scale was 58 at 
the time of the examination and 68 in the past year.  It was 
noted, in pertinent part, that there was longstanding PTSD, 
which may strongly be related to alcohol/cocaine use.  It was 
also noted that there was some history suggestive of brief 
hypomanic periods, most likely substance induced and/or 
typical mood lability in PTSD,

The veteran voluntarily admitted himself to a VA facility for 
psychiatric assessment from February to April 1997.  He 
reported that he had been an infantry soldier and often had 
direct combat.  He had participated daily in different types 
of missions.  His life was often threatened.  He witnessed 
soldiers stepping on a mine and being blown up.  He also saw 
a soldier's head blow up.  He complained of problems sleeping 
and of nightmares related to the war.  He reported problems 
with irritability, outbursts of anger and daily intrusive 
memories of the war.  He stated that he avoided war 
reminders.  He sometimes heard voices calling his name.  

Reports showed that he was pleasant and cooperative with 
staff and interacted appropriately with peers.  He attended 
therapy and group sessions, and adjusted well.  He had no 
suicidal or homicidal ideation.  He had never attempted 
suicide.  His thinking was clear, logical, and without 
delusions or loosening of associations.  He was well oriented 
to person, place and time.  The diagnosis was PTSD.




In February 1997 the veteran filed a claim of entitlement to 
service connection for PTSD.  In March 1997 he submitted a 
Stressor Letter wherein he asserted several stressful events 
such as being fired upon by his company, seeing a soldier get 
blown up, looking at his friend who was dead, and putting 
pieces of a body in a body bag.

A July 1997 VA examination report shows that the veteran is 
unmarried and lives with his mother.  He reported that he was 
on active duty in Vietnam from 1970 to 1971.  In addition to 
performing different types of missions, his job was to disarm 
booby traps and grenades.  He began having symptoms of PTSD a 
few months after being discharged from service.  He admitted 
that he had turned to drugs and alcohol to help him with PTSD 
symptoms, and he had received treatment for alcohol and 
cocaine dependence.  Since August 1996 he had been completely 
clean and sober.

On mental status examination the veteran was found to be 
awake, alert, and oriented times three.  His speech was 
fluent.  He had some mild psychomotor retardation.  His mood 
was described as all right.  His affect at times was 
restricted and hesitant, but reactive.  His recent and remote 
memory was grossly intact.  His immediate recall was intact.  
His thought process was goal directed and logical, with no 
flight of ideas or loose associations.  He had no suicidal or 
homicidal ideations, no audiovisual hallucinations or 
delusions.  Insight and judgment were average.  He was 
somatic and had decreased sleep and nightmares.  The 
diagnosis was moderate PTSD and history of alcohol and 
cocaine dependence in remission.  His GAF was 45.

In August 1997 the RO granted entitlement to service 
connection for PTSD with a temporary evaluation of 100 
percent effective from February 28, 1997 through April 30, 
1997.  The 100 percent evaluation was based on evidence 
showing that the veteran had been hospitalized for PTSD for 
more than 21 days.  An evaluation of 10 percent was assigned 
effective from May 1, 1997.

In August 1997 the veteran underwent a VA Addiction Severity 
Index interview.  Under the psychiatric section he reported 
that he had never been hospitalized for psychological or 
emotional problems, nor received outpatient treatment based 
on psychological or emotional problems.  His status report 
indicated that he had not had any trouble with psychiatric or 
emotional problems during the past 30 days.  He stated that 
he was not bothered by psychological or emotional problems.  
The interviewer noted there were no obvious signs of 
psychological or emotional disorders.  The interviewer 
assessed the veteran's psychological severity score at 4, 
indicative of moderate problems, and some psychiatric 
evaluation or counseling was indicated.

In October 1997 the RO received the veteran's notice of 
disagreement with the August 1997 assignment of a 10 percent 
disability evaluation for PTSD.  In November 1997 he filed a 
substantive appeal.  He asserted that the disability 
evaluation for PTSD should be increased because he was unable 
to work, he isolated himself, he did not go out, his family 
and friends would not come around him, and his condition had 
progressed to the point that his mother went into her room 
and locked the door for fear of what he might do.  He also 
asserted that the nightmares were getting to him. 

VA Medical Center (MC) progress notes show the veteran 
presented himself to the mental health clinic for initial 
assessment in October 1997.  He was alert and oriented; his 
speech was clear and congruent with organized thought 
content.  He complained of insomnia with nightmares.  He 
stated that he slept about 3 to 4 hours, and awakened during 
the night unable to go back to sleep.  He awakened fatigued.  

He had complaints of anger, irritation and lack of motivation 
to do pleasurable things.  He stated he had some 
suicidal/homicidal ideations the previous month.  He also 
admitted to having audiovisual hallucinations.  He admitted 
to consuming alcohol, but asserted that he had been sober for 
one month.  He also admitted to some poly-substance abuse.  

On mental status examination the veteran's affect was 
inappropriate.  He was mildly depressed.  He admitted to 
hallucinations at times, and the examiner noted that it might 
be drug related.  He was oriented to time, place, person and 
circumstances of the examination.  He could, with practice, 
remember 3 objects throughout the examination.  The examiner 
noted that he had PTSD with features of isolation, 
nightmares, and possibly flashbacks and numbing for which he 
used drugs.  The examiner noted also that underlying was a 
schizotypal personality disorder.  In November1997 his GAF 
was estimated to be 65, with some continued symptoms clearly 
modified by medications with minimal side effects.

VA progress notes dated in February 1998 reveal the veteran 
was having problems with memories and flashbacks of the death 
of a friend, which he stated usually lasts about 30 days.  
Progress notes dated in July 1998 indicated that he was 
having sleep onset problems unless he took more than the 
allotted medication, and as a result had been somewhat 
destabilized.

An August 1998 VA examination report shows the veteran was 
oriented, but he did not recall the name of the President of 
the United States.  He was unable to memorize any of three 
objects after about a 4 to 5-minute conversation.  He had 
some dementia, which was most probably secondary to his 
prolonged alcohol and cocaine use.  

The examiner further noted that the veteran could not express 
himself in describing his PTSD, although he claimed that he 
once had it, and was involved in group treatment.  It was 
noted that it was quite possible that he once was able to 
communicate much better before he ruined his own brain with 
alcohol.  It was possible that he had more serious 
manifestations of PTSD but it could not be established to a 
serious degree because of his inability to explain things.  
He reiterated that he had serious dementia or at least 
moderate dementia.  Psychotic manifestations were not 
noticed.  There was no anxiety or expressed depression shown.  
His diagnoses were long term cocaine and alcohol use, 
moderately advanced dementia, sociopathic personality 
disturbance and mild PTSD if any.  


The examiner commented that he was not competent and that he 
(the examiner) was not thoroughly convinced about the 
seriousness of the veteran's PTSD, but because of his 
inability to express himself, he was given the benefit of the 
doubt.

Progress notes of December 1998 show the veteran was doing 
pretty well and the examiner assigned a GAF of 61.  It was 
noted that he was having some intermittent problems with 
sleep.  He was fairly groomed, alert, and oriented.  His 
speech was clear and thought contents were organized.  He 
denied suicidal and homicidal ideations and audiovisual 
hallucinations.  He appeared stable on his medication 
regimen.  Progress notes in March 1999 indicated that PTSD 
was stable.

Progress notes from mental health follow-up in April 1999 
show that the veteran was seen for medication adjustment and 
was doing fairly well.  He was rated with a GAF of 62.

In June 1999 the veteran's mother stated that he was disabled 
while serving in the Army and was sent off to fight.  After 
service he was not able to pick back up and carry on his 
life.  His only thoughts were combat.  He was disoriented and 
he almost had no thought span.  He just clicked in and out of 
the war, and had never clicked back into life.  He was unable 
to sleep at night, and was 90 percent confined to the house.  
He could not go out in public by himself because of memories 
of the war.  

While walking he would stop with a weird look on his face, 
start crying, and sometimes start running and calling his 
sergeant.  Ninety-nine percent of the time he assumed a 
fighting position, and stood with his hands in a karate 
position.  She further stated that he burst out in screams 
almost daily which sounded like army talk and sometimes he 
karate chopped the walls, but mostly he fights the air.  He 
started to talk and forgot what he was going to say.  He 
walked and spoke very slowly.  He had been unable to enjoy a 
social life.  He was unable to work, and had a constant fear 
that something was about to happen.



In August 1999 the veteran was readmitted on a voluntary 
basis into the PTSD unit of a VA facility.  On mental status 
examination his speech was not spontaneous and his 
conversation was relevant and coherent with a normal tone of 
voice.  Verbal productions were reduced.  Affect was neutral 
and appropriate to his content of thought.  Mood was 
euthymic.  He denied suicidal or homicidal ideation, but he 
complained of mood swings and having problems with anger.  He 
was free of audiovisual hallucinations and there was no 
evidence of delusion or looseness of associations.  He 
complained of sleep disturbance and intrusive memories.  He 
was well oriented to person, place and time.  His Axis I 
diagnosis was PTSD.  His Axis IV diagnosis indicated 
psychological stressors as the Vietnam War and unemployment 
with the severity indicated from moderate to severe.  His GAF 
was 60.

By rating decision in October 1999 the veteran was granted a 
temporary evaluation of 100 percent for PTSD from August 10, 
1999 to September 30, 1999 due to hospital treatment for PTSD 
in excess of 21 days.  

A February 2000 progress note shows that the veteran was 
being followed in the mental health clinic for PTSD and 
alcohol dependence, and for complaints of vivid nightmares 
which disrupted his nocturnal sleep and lead to mainly 
daytime sleep.  On follow-up examination in March 2000, it 
was noted that he had a good response to the addition of 
cyproheptadine in the control of nightmares.

A May 2000 VA examination report shows that the veteran had 
been hospitalized for 110 days, and discharged considerably 
better.  He reported that he saw a doctor every three months 
and he was taking Naltrexon daily, which seemed to hold him 
off of cravings for substance abuse.  He was also taking 
Mellaril and Periactin.  He reported that he stayed at home, 
watched television and lay around and ate.  His sleep was 
pretty good.  He had had thoughts of suicide but had made no 
attempts.  He said that church, which he attended every once 
in a while, helped him a little bit.  

On examination he was pleasant, cooperative, goal-oriented, 
and oriented as to time somewhat, and place.  He was able to 
organize his thoughts and express himself.  Affect was 
blunted.  Mood was relatively normal.  He had no psychosis, 
delusions, hallucinations or organicity.  Memory was fair.  
The diagnosis was PTSD, rather mild.  GAF was 78.  The 
examiner noted that dementia, substance abuse and triple 
personality disorder were probably the worst problems and 
that GAF is around 70.  The examiner noted that he did not 
see much PTSD, and that the veteran was disabled mostly by 
dementia.  It appeared that the veteran is staying off drugs.

At his personal hearing in September 2000 the veteran 
testified that he was under a doctor's care for PTSD at a VA 
outpatient clinic.  Hearing Transcript (Tr.), p. 2.  He 
further testified that he had seen the doctor last month.  He 
was in a PTSD group and attended once a week.  He had 
problems sleeping, and had the same nightmares over and over.  
In the nightmare he was walking through an ambush.  Someone 
would get his head shot off, he would pick it up and place it 
in the body bag with him.  Tr., p. 3.  He slept about 2 or 3 
hours and then he awakened every 2 to 3 hours.  Tr., pp. 3-4.  
He sometimes had panic attacks when he had to wait or talk a 
long time.  He further stated that every once in a while he 
had suicidal thoughts.  He reported that he left home once or 
twice a week, and he went to church every once in a while.  
He further reported that his family life was pretty good at 
present.  He was mostly in his room.  He did not work.  Tr., 
p. 4.  He was taking medication for PTSD.  Tr., p. 5.

The veteran's mother testified that he veteran beat the wall 
every night and she was unable to sleep.  Tr., pp. 5-6.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.




The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).

The United States Court of Appeals for Veteran Claims (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999), discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Thus, in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson, supra; 38 C.F.R. § 4.2 
(2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The Court has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 10 percent 
evaluation is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent evaluation is warranted for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships).

A 70 percent evaluation is warranted for the veteran's 
disability where there is occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted for the veteran's 
disability where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. 4.130, Diagnostic Code 9411 (2000).

The Rating Schedule also provides that when evaluating the 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
shall be considered and the evaluation shall be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.

The evaluation also must consider the extent of social 
impairment, but shall not be assigned solely on the basis of 
social impairment.  When a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code, which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.


The governing norm in these cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2000).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (2000).

Analysis

The law provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law further provides that the 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A(a)(1)-(3) (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)).

The Board is satisfied that all relevant facts have been 
adequately developed to their full extent, and that VA has 
met its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
medical records and all other evidence of record pertaining 
to the history of the veteran's service-connected disability.  

The veteran was provided VA examinations in 1997, 1998 and 
2000 in connection with his claim for increased compensation 
benefits for his service-connected PTSD, and other evidence 
has been obtained which is probative thereof.  In that 
regard, the veteran was given the opportunity to proffer 
testimony to support his claim before the local hearing 
officer.  The Board is unaware of any additional evidence 
that has not already been requested and/or obtained that is 
pertinent to the veteran's appeal.  

The veteran's representative argues that VA examinations of 
July 1997 and August 1998 and thereafter pose conflicting 
opinions and requests a reevaluation of the veteran's PTSD 
pursuant to 38 C.F.R. § 20.901(d).  The representative states 
that in 1997 the veteran was diagnosed with GAF 45 and 
history of alcohol and cocaine dependence in remission.  In 
August 1998 and thereafter, the representative asserts that 
VA focused the veteran's PTSD on prior use of alcohol and 
cocaine.  The Board is of the opinion that no conflict exists 
between or among the 1997 and succeeding VA examinations.  It 
is apparent from a review of the record that VA examinations 
have fully elaborated upon the veteran's psychiatric status 
at the time of the respective examinations.  For example, in 
1997 the veteran reported that he had been completely clear 
and sober subsequent to August 1996.  At that time, he had a 
GAF of 45 and it was reported that he was not on any 
medications.

In August 1998 the veteran denied current involvement in 
alcohol and cocaine, but admitted that it was less than a 
year when he succeeded to give up such substances.  In 
addition, in 1998 he was taking medications, which included 
Thorazine, a sleeping pill and a muscle relaxant.  Moreover, 
he was diagnosed with moderately advanced dementia, which the 
examiner attributed to his prior prolonged use of alcohol and 
cocaine.  The Board disagrees with the veteran's 
representative that a reevaluation is necessary and finds 
that the evidence of record is sufficiently complete for 
appellate review at this time.


Further, in this instance, the Board finds that the evidence 
shows that the level of symptomatology attributable to the 
veteran's PTSD from May 1, 1997 to August 9, 1999, and on and 
after October 1, 1999 falls somewhere in-between the 
schedular criteria for a 10 percent and 30 percent 
evaluation.  

The July 1997 VA examination report shows the veteran's PTSD 
symptoms were moderate.  In August 1997, an examiner noted 
there were no obvious signs of psychological or emotional 
disorders.  In October 1997 his GAF was 65, which was in 
indicative of some mild symptoms.  In August 1998 the veteran 
was diagnosed with dementia secondary to his prolonged 
alcohol and cocaine use.  In December 1998 his GAF was 61, 
and he was having problems with sleep.  In August 1999 his 
psychological stressors were indicated from moderate to 
severe, and his GAF was 60.

According to the May 2000 VA examination, the veteran's 
symptoms appeared to be controlled fairly well with 
treatment.  The VA examiner noted that the veteran was 
considerably better since his hospitalization.  The veteran 
stated that he stayed home, lay around and ate.  His 
diagnosis was mild PTSD.  This symptomatology comports with 
the 10 percent evaluation assigned.  

However, the veteran reported at his personal hearing that he 
went to PTSD group sessions weekly, he reported sleep 
disturbances due to nightmares about his Vietnam experiences.  
He also stated that he had infrequent panic attacks, and his 
mother testified that he beat the wall every night.  Also, 
every once in a while he had suicidal thoughts.  While there 
is no report of any current symptomatology of the other 
criteria for a 30 percent evaluation, such as suspiciousness 
or memory loss due to his PTSD, the Board can reasonably find 
that the veteran's symptomatology was between the criteria 
for a 10 percent and a 30 percent evaluation from May 1, 1997 
to August 9, 1999 and on and after October 1, 1999.  





Resolving reasonable doubt in favor of the veteran, the Board 
finds that a 30 percent evaluation is supported by the 
evidence of record.  38 C.F.R. § 3.102, 4.7 (2000).

The Board has also considered whether a 50 percent evaluation 
is warranted for the veteran's PTSD, and finds that in the 
absence of any of the criteria for a 50 percent evaluation, 
such as flattened effect, circumstantial, circumlocutory, or 
stereotyped speech due to PTSD, the preponderance of the 
evidence is against an evaluation in excess of 30 percent.

This appeal arose from the veteran's dissatisfaction with the 
initial evaluation following the grant of service connection 
for PTSD.  In such a case, separate ratings can be assigned 
for separate periods of time based on facts found.  See 
Fenderson, supra. 

The Board notes that the RO provided the veteran with the 
criteria under 38 C.F.R. § 3.321(b)(1) (2000) and considered 
assignment of an increased evaluation on an extraschedular 
basis.  However, the RO determined that the veteran's 
disability picture was not unusual or exceptional in nature 
such as to warrant assignment of an extraschedular 
evaluation.  The Board agrees with the RO's determination.  

PTSD has not required frequent inpatient care and is not 
shown to by itself markedly interfere with employment such as 
to render impractical the application of the regular 
schedular standards, thereby precluding a grant of 
entitlement to an increased evaluation on an extraschedular 
basis.  There exists no basis upon which to predicate 
referral of the veteran's case to the Director of the VA 
Compensation and Pension Service for consideration of 
extraschedular evaluation. 



ORDER

Entitlement to a 30 percent rating for PTSD from May 1, 1997 
to August 9, 1999, and on and after October 1, 1999 is 
granted, subject to governing criteria applicable to the 
payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

